     Case 3:13-cr-00789-CAB Document 682 Filed 05/21/20 PageID.2556 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 13cr789-CAB
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 REDUCTION OF SENTENCE
                                                        PURSUANT TO 18 U.S.C. SECTION
14   JOSE RODRIGUEZ-LARA,
                                                        3582(c) [Doc. No. 675]
15                                   Defendant.
16
17         On November 18, 2019, Defendant Jose Rodriguez-Lara filed a pro se Motion for
18   reduction of sentence under 18 U.S.C. §3582(c)(2) and Amendment 782 (2014). [Doc.
19   No. 675.] On December 2, 2019, this Court referred the matter to Federal Defenders
20   under General Order 692-A(2019) to evaluate Defendant’s eligibility for a reduction
21   under the First Step Act §603(b). [Doc. No. 676.] On January 30, 2020, this Court
22   entered a minute order clarifying that the First Order was an appointment, which the
23   Court confirmed nunc pro tunc to December 2, 2019. [Doc. No. 677.]
24         On January 31, 2020, Federal Defenders filed a status report indicating the
25   following:
26         1) To the extent Defendant’s motion is based on Amendment 782, Federal
27            Defenders submits on that motion;
28         2) Section 404 of the First Step Act does not apply to Defendant;

                                                    1
                                                                                    13cr789-CAB
     Case 3:13-cr-00789-CAB Document 682 Filed 05/21/20 PageID.2557 Page 2 of 2


 1         3) Federal Defenders required further information before evaluating Defendant’s
 2            eligibility under §603(b) of the First Step per General Order 692-A.
 3   [Doc. No. 678.]
 4         On May 6, 2020, Federal Defenders filed an updated status report, indicating that,
 5   as to Defendant’s eligibility under §603(b) of the First Step per General Order 692-A,
 6   Federal Defenders submits on the original pro se pleading. [Doc. No. 681.]
 7         Under 18 U.S.C. § 3582(c)(1)A)(i), the Court may reduce a sentence when
 8   “extraordinary and compelling reasons warrant such a reduction.” Here, Defendant has
 9   presented no such reasons, nor has he presented any other basis for relief. Therefore, the
10   motion for reduction of sentence is DENIED.
11         IT IS SO ORDERED.
12   Dated: May 21, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                     13cr789-CAB
